Title: From George Washington to Samuel Cooper, 24 September 1782
From: Washington, George
To: Cooper, Samuel


                  Sir
                     
                     Head Quarters 24th Septemr 1782
                  
                  I am favored with your Letter of the 12th instant—and am much obliged to you for the Transcript of Mr Adams’s Letter, which you have been so good as to communicate.
                  The accounts we receive from Europe, of the Negociations at Paris, are so various, & of such a contradictory Nature, that it is next to impossible to form any consistent Judgment upon them—or to determine what are the real Intentions of the British Nation with regard to America;Indeed, from what I have been able to collect I am disposed to beleive they are not fixed in their own Cabinet.
                  In one Opinion however, I am most firmly fixed—that in the present Situation it is our Duty to be preparing in the best manner possible for a Continuance of the War—& to exert our utmost powers to bring to a happy Conclusion in the Way in which we have hitherto pursued it, a Contest in which we have so long been engaged—& in which we have so often, & conspicuosly experienced, the Smiles of Heaven—and in this Circumstance, to wait the Issue of Events.
                  I am much indebted for your good wishes for my personal Happiness & Wellfare—And am with great Respect & Regard sir Your most Obedt Servt.
                  
               